 

Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 1 of 13

 

 

FILED
United States District Court HARRISBURG, PA
Middle District of Pennsylvania MAY 30 2019
. PER __\ (\ (
Jimi Rose _ “OBEPUTY CLERK
Plaintiff
V.
Department of Labor & Industry, No:
Equal Opportunity Office Jury Trial Demanded
Harrisburg, Pennsylvania Fast Track

Mike Dopkin, Allentown Office
Nancy Dischinat, Allentown Office
Janet, the Racist Informant, Allentown Office
And Respondents’ Superior
Defendants

Complaint

This is a Civil Rights Action of Willful and Deliberate Racial Discrimination by three
State Workers who, at all times relevant, were Acting in their Official Capacity as
State Agents. They also represent and work for the Department of Labor and
Industry, a Government Entity owned and Operated by the State of Pennsylvania
with some Federal Funding. Each of these Defendants is being sued in their
Personal and Professional Capacities. In that, the State of Pennsylvania and
Attorney General’s Office must not enter their appearance in Defense of these
Defendants because, the State of Pennsylvania is not being sued.

 

 

Jurisdiction

This Honorable Court has Jurisdiction because, the Headquarters of CareerLink, a
semi Employment Agency that operates in Allentown, PA and Bethlehem, PA.
Pursuant to Title 42 SS 1981, Title 42 SS 1983, Title 42 SS 1985, Title 42 SS 1986 in
 

Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 2 of 13

violation of the 1%, 5*", 6", 8, and 14'* Amendments of the United States
Constitution as well as Pennsylvania’s Own Constitution.

The Plaintiff will argue Plessy v. Ferguson (1896), Separate but Equal Doctrine,
Brown v. Board of Education (1954), Emmett Till Supra., Scottsboro Boys (1931)
in addition to gross violations of the 1964 Civil Rights Act.

Brief History of Facts

Sometime late in the Month of February or early in the Month of March, 2019,
the Plaintiff went to the CareerLink in Allentown, Pennsylvania located at 555
Union Blvd, Allentown, PA 18109. He was travelling while being Black into a State
Run Organization believing he would be welcomed onto that property in the same
way White Persons were welcomed onto that State Run property.

The Plaintiff had gone to CareerLink so that he could make a few copies and use
the fax machine as he normally does. The Plaintiff was told by Defendant Janet to
sit down because, CareerLink had not yet started its business. The Plaintiff then
went and took a seat waiting for the business to Open.

Plaintiff had only sat down for about 5 minutes when he was approached by
Defendant Mike Dopkin, the “Furor”; he told the Plaintiff to “get up and follow
me” referring to himself. The Plaintiff was then led into a room adjacent to the
waiting room where he was soon to find there was another White lady who was
nervously standing around looking at the Plaintiff as though the Plaintiff were an
animal in a cage. This woman had nothing to say but, her eyes said it all. They
appeared to be the eyes of Racial Hatred.

Defendant Mike Dopkin told the Plaintiff to sit down as a demand. The Plaintiff
sat down and became immediately disoriented because, Defendant Mike Dopkin
looked at the Plaintiff as though he were a member of the Third Reich or the Klu
Klux Klan. Defendant Mike Dopkin began yelling at the Plaintiff and telling the
Plaintiff that his employee told him that the Plaintiff had threatened a Security
Guard. The Old Black Plaintiff had no idea what Defendant Mike Dopkin was
talking about.
Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 3 of 13

Defendant Mike Dopkin told the Plaintiff that the Plaintiff told one of his
employees that the Plaintiff was going to beat up the Security Guard or have the
Security Guard beaten up. At first... Plaintiff thought it was a joke, then the
Defendant, Mike Dopkin, underwent a metamorphosis. If the Plaintiff did not
know any better, the Plaintiff could have sworn he was looking at a scarab. A look
of Racial Hatred became apparent in the eyes of Defendant Mike Dopkin who
insisted that the Plaintiff was lying when the Plaintiff explained he did not know
the Security Guard, Joe, except when the Plaintiff had bought the Security Guard,
Joe, lunch and breakfast.

Defendant Mike Dopkin said he did not care what the Plaintiff was saying and that
he believed his White Employee, a person known to the Plaintiff as “Janet, the
Rodent” who is the Receptionist when you walk into the door at CareerLink. The
only one the Plaintiff talked to about the Security Guard, Joe, being beaten up
was Defendant Janet, the Rodent, the Receptionist.

The Plaintiff tried to explain to Defendant Mike Dopkin that this was a case of
misunderstanding, and again Defendant Mike Dopkin told the Plaintiff that he did
not want to hear anything the Plaintiff had to say. Defendant Mike Dopkin barred
the Plaintiff from all the CareerLink locations in Bethlehem and in Allentown and
he explained he had spoken to his supervisor, Defendant Nancy Dischinat, before
making his decision. Defendant Mike Dopkin emphatically stated that it was the
decision of both himself and Defendant Nancy Dischinat to bar the Plaintiff from
the properties. Plaintiff was only left to believe that he was talking to The Furor
himself, in that, Defendant Nancy Dischinat was Eva Braun.

The Plaintiff explained to Defendant Mike Dopkin that the Plaintiff was 75 years
old, had high blood pressure, one working lung, sugar diabetes and has a kidney
which operates at 50% and that the Plaintiff could barely walk. Defendant Mike
Dopkin said he did not care because he believed his worker, Defendant Janet,
who is White. After hearing the Furor speak in such a harsh fashion, the Plaintiff
knew he was up against White Supremacy and a Black Man had no voice.

The Plaintiff thought about the statement made to him by Defendant Mike
Dopkin and then the Plaintiff realized he did in fact speak to Defendant Janet
informing her what he had heard two young Puerto Rican or Dominican young

 
Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 4 of 13

men saying about the Security Guard, Joe, after Joe had forced the two young
men to turn their speakers off.

The larger of the two young men was laughing at the smaller talking about how
the Security Guard, Joe, would “whip his ass”. The smaller young man then said to
the larger young man that he would wait until “Joe” came to the parking lot and
whip his ass. The larger then explained “Joe has a gun” and the smaller of the two
said something along the lines of “I’ll take that gun and beat him with it”. The
conversation went something to this effect; the Plaintiff could not follow along all
of the conversation because, parts were spoken in English and other parts were
spoken in Spanish.

The Plaintiff gave this information to Defendant Janet, the Rodent, as she is
known by that name to certain employees and customers, about what he
overheard the two Puerto Rican or Dominican young men say; the Plaintiff does
not believe the young men were serious because the larger of the two was
laughing like he was teasing the smaller of the two.

Because Defendant Janet is unable to sit down and talk for two minutes she was
only able to get bits and pieces of what the Plaintiff was trying to tell her because,
every minute someone walks in the door and she needs to give her attention to
the people who walk into the door. Each interruption caused the Plaintiff to wait
until Janet was finished attending the people who walked in the door before he
continued explaining what he had heard.

Never did the Plaintiff ever say he was going to personally beat up Joe the
Security Guard which is impossible nor was the Plaintiff in a position to hire
someone to beat up Joe the Security Guard. The Plaintiff gets only $840/month in
Social Security, the Plaintiff is not going to give that money to someone to beat up
another person he does not know.

The Plaintiff maintains that Defendant Mike Dopkin was, perhaps, one of the
worst White Racists he has ever met in his life. Defendant Mike Dopkin kept
looking at the Plaintiff with hatred in his eyes, and seemed to want to punch the
Plaintiff; the white lady who was with Defendant Mike Dopkin kept standing up to
get away from the Defendant on the other side of the table. The Plaintiff guesses

 
 

Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 5 of 13

the lady thought that Defendant Mike Dopkin was going to leap at the Plaintiff or
punch the Plaintiff.

Defendant Mike Dopkin stated, again, that he refused to believe the Plaintiff and
that he would take the word of his White Employee over the word of the Plaintiff.
The Plaintiff tried to explain to Defendant Mike Dopkin that he does not have
anything against Joe the Security Guard and the Plaintiff told Defendant Mike
Dopkin that all the Plaintiff ever did for Joe was buy him breakfast and lunch

when he was sitting on the job hungry. Plaintiff believes Joe will testify to this
under oath and Joe would also testify that Plaintiff never had a bad word with
Joe, the Security Guard.

The Plaintiff never told Janet that he was going to beat Joe up or have anyone
beat the Security Guard up. Normally, a crime begins with a reason and the
Plaintiff had no reason to beat up Joe or anyone else in CareerLink. Defendant
Mike Dopkin emphasized that he spoke with his superior, Defendant Nancy
Dischinat, and she agreed with his decision against an Elderly Black Man, the
Plaintiff.

These decisions Boldly discriminate against a Senior Citizen in violation of both
State and Federal Law. The Plaintiff will produce his medical records which will
prove to this Court that the Plaintiff can barely walk and that any altercation of
any kind would drive the Plaintiff’s sugar diabetes through the roof as well as his
high blood pressure and run risk of damaging the rest of his kidney.

This type of mistreatment can only happen in Allentown, PA where Blacks and
Hispanics are treated like sub-human beings. Where Blacks and Hispanics have no
voice at the CareerLink. Plaintiff used to pay Defendant Janet $5 per thumb drive
each time she would take them from the State. The Plaintiff stopped giving
Defendant Janet that money, perhaps this is one of the reasons Defendant Janet
is upset with the Plaintiff.

Defendant Janet did tell the Plaintiff that she was in love with Joe, the Security
Guard. Defendant Janet, the Rodent, told the Plaintiff with a smile on her face
that she really wanted Joe to eat her “twat”. The Plaintiff just looked at
Defendant Janet and said “Did you tell Joe what you wanted him to do?”
Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 6 of 13

Defendant Janet looked at the Plaintiff and said “No, not yet.” After that there
was no more conversation about Joe and Defendant Janet’s desires.

This meant nothing to the Plaintiff but, Defendant Janet was upset because the
Puerto Rican girl who works next to Defendant Janet looks Black and Defendant
Janet did not want Joe to become involved with her coworker. This meant nothing
to the Plaintiff but, these are the types of conversations the Plaintiff has had with
Defendant Janet, the Receptionist, who is known as “Janet, the Rodent”.

Defendant Janet’s Puerto Rican coworker was always very kind to me. She has
never hurt anyone and would always help me with my computer problems. She is
a very nice person.

Argument

Plaintiff is a 75 year old, Black Man who maintains that Defendant Mike Dopkin,
Defendant Nancy Dischinat and Defendant Janet have a practice and policy that is
indifferent to his Civil Rights and Liberties. The Plaintiff was travelling while being
a Black Man to a White establishment, and he did not know that the word of a
White Woman would take precedent over reality or over the word of an Elderly
Black man who can barely walk.

The Demands of Defendant Mike Dopkin and respondents’ superior, Defendant
Nancy Dischinat, maintain a social practice that violates every part of the United
States Constitution and, in that, the Right to Travel without Restrictions and, in
that, The Right to Travel as a Black Man within the State of Pennsylvania and the
Right to be Black in a State Run Property without being subject to Racial
Harassment by White Employees were stripped away from the Plaintiff by the
aforementioned Defendants.

The Plaintiff was getting ready to have a group of Black and Hispanic people
picket and boycott the property located at 555 Union Blvd, Allentown, PA 18109
largely because of the mistreatment toward a Senior Black American who was the
victim of a practice and policy by a State Run Agency that maintains a practice and
policy that is indifferent to The Plaintiff’s Civil Rights and Liberties.
 

Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 7 of 13

This Agency has no system in place to give the accused the Right to be Heard, and
Defendant Mike Dopkin had a rush to Judgement and automatically thought that
the “Nigger” committed a violent act in the mind of Defendant Janet, the Rodent,
which was transmitted and carried over to Defendant Mike Dopkin and Defendant
Nancy Dischinat. The employees there call Defendant Nancy Dischinat, the “lard-
ass witch”, and the Plaintiff has never seen this person but, according to
Defendant Mike Dopkin, it appears Defendant Nancy Dischinat does not have a

lot of respect for People of Color.

The Plaintiff had a Right to be Heard. The Plaintiff had a Right to Confront his
Accusers. The Plaintiff had a Right to put forth an Affirmative Defense but, the
Defendants in this Case maintain a practice and policy which violates the laws of
the State of Pennsylvania and moreover violates the laws set forth in the Equal
Rights Doctrine which is well embedded into Pennsylvania’s own Constitution.
The Right to Travel while being Black is a Protected Right for a Protected Class in
violation of the 1964 Civil Rights Act and the 14° Amendment of the United
States Constitution per the United States Supreme Court.

The Plaintiff was treated like Emmett Till who was put to death on the Word of a
White Woman, and the Plaintiff was put to Death Spiritually on the Word of a
White Woman. The Plaintiff had his Civil Rights and Liberties dismantled and his
Due Process Rights desecrated under a White Racist Flag carried by Defendant
Mike Dopkin and his boss, Defendant Nancy Dischinat, who made their decisions
predicated upon a White Woman’s lie with no corroborating evidence to support
the lies of Janet, the Rodent.

The Plaintiff was treated just like the Scottboro Boys Case who were locked up
and imprisoned on the word of a White Lady, and Defendant, Janet, the Rodent, is
a Real White Lady who has a tremendous dislike for People of Color. That is a fact.

The Plaintiff had his Rights stripped away with no forum for a Hearing. This is the
Practice and Policy of the Defendants which is indifferent to the Plaintiff's Civil
Rights and Liberties. Let’s assume arguendo, for one momento, that the Plaintiff
did in fact say the things that Defendant Janet claims he said but, the Plaintiff
makes it perfectly clear he never said this to “Janet, the Rodent”.

 
Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 8 of 13

Under Pennsylvania Law, the Plaintiff would have been protected by virtue of free
speech since he would not have made any threat directly to Joe, the Security
Guard. The State of Pennsylvania and its employees violate Pennsylvania’s own
law under the 1% Amendment. The Pennsylvania State Supreme Court has made
it abundantly clear that if a person makes a passing threat about a person who is
not present but to another person, that would be protected by virtue of free
speech and the 1** Amendment.

This Case makes no sense. It has all the marks of Racial Discrimination and the
Practice of Racism. The Defendants never gave the Plaintiff the Opportunity to be
Heard nor the Opportunity to put forth an Affirmative Defense and a chance to
Deny the false allegation made against him.

Plaintiff relies upon the landmark decision Commonwealth of Pennsylvania v.
Baker 722 A.2d 718 the entire Case is attached hereto so that this Court can see
that the Defendants have no Defense, and, in that, these Defendants must pay
the Plaintiff a minimum of $100,000 a piece or be fired from their jobs for
practicing White Supremacy and White Racism.

The Plaintiff may never recover from this mental anguish and being subjected to
pure Racial Hatred which caused the Plaintiff to now live his life in fear and forces
the Plaintiff not to trust anyone with a White Face. This is sad. These were State
Agents who were placed in their Positions to Protect the Rights of Minority
Persons and, in particular, Senior Citizens.

The Plaintiff had no recourse but to File this Suit because, at no times relevant,
did the Defendants ever restore the Plaintiff’s Rights, instead, they had a Rush to
Judgement and maintain a Practice and Policy that is indifferent to the Plaintiff's
Civil Rights and Liberties.

Attached is a decision handed down by the Superior Court of Pennsylvania and
affirmed by the Supreme Court of Pennsylvania which deals directly with this
very issue. This Court cannot protect this form of evil because, this evil exists at
the very core of the practice and policies of the Defendants who are employed by
the State of Pennsylvania.
Case 3:19-cv-00929-JFS Document 1 Filed 05/30/19 Page 9 of 13

Plaintiff seeks $100,000 in punitive and minimal damages from each Defendant
and/or these Defendants, who acted at all times relevant in concert, to enforce a
practice and policy that they knew would be indifferent to the Plaintiff's Civil
Rights and Liberties must be held responsible. The Law is on the side of the
Plaintiff, and, that is why the Plaintiff put both State and Federal Law before this
Court; to prove to the Court that the Plaintiff was the victim of Racial
Discrimination by a group of White Persons who knew that their Actions violated
the Civil Rights and Liberties of the Plaintiff to discriminate against an Elderly
Black Man who committed no crime except to be born Black.

The Federal Court with the nearest Jurisdiction has a mandated duty to protect
the Plaintiff and enter injunctive relief immediately restoring the Plaintiff’s Right
to Travel and enter properties owned by the State of Pennsylvania who, by the
way, receives Federal funding.

James J. Kayer, Director of the Equal Opportunity Office at the Pennsylvania
Department of Labor & Industry, and his employee Terri Bonner have sent The
Plaintiff various correspondence asking The Plaintiff to call them but, The Plaintiff
has reservations about making such a call because he is terrified to speak to
Respondents’ Superior as a result of the practice and policies of his employees.

In one of the correspondences from Director Kayer and his employee, Terri
Bonner, they explain that the Plaintiff should not go around threatening people.
This is why a Trial by Jury is Demanded. In the Case at Bar, here we have
Respondents’ Superior taking the sides of his White Racist Employees. Please, let
a Black Man go to trial with a Jury of his peers so that we can discover who the
Jury finds who is telling a lie and who is telling the truth.

The false claims made by Defendant Janet, the rodent, don’t make any sense, not
even to a drunken monkey. The only one she could peddle or prostitute these
horrifying stories to would be a White Racist or White Supremacist. None of the
Supervisors in the Allentown CareerLink are Black or Hispanic. The Plaintiff has to
deal with a pool of White People who, for the most part, separate themselves
from People of Color. This is why the concept of Separate but Equal is practiced in
this particular State and in this particular Business because, these individuals are
State Employees who, at all times relevant, acted under Color of State Law in their
Professional and Personal Capacities.
 

Case 3:19-cv-00929-JFS Document1 Filed 05/30/19 Page 10 of 13

Federal Law is very clear and embraces State Law Procedure, and, in that, if
Defendants did not know, they should have known, that their Actions would be
violating both State and Federal Law, and these Defendants cannot now or in the
future Plead Ignorance as a Defense.

The Separate but Equal Doctrine under Brown v. Board of Education 347 U.S.
483, supra. has come to full fruition, and this Court cannot uphold nor embrace
the Actions of a group of White Supremacists who, at all times relevant, Acted
under the Color of State Law in both their Personal and Professional Capacities.

The Plaintiff does not understand why these White Defendants have not been
punished nor fired from their jobs by the State of Pennsylvania who are
Respondents’ Superior. the Case Law cited by the Plaintiff and the facts cited in
this Case demand that these Defendants be immediately dismissed from their
position for not following the Law, for not knowing the Law and for enforcing a
practice and policy that is indifferent to the Plaintiff’s Civil Rights and Liberties.
The Defendants violated both State and Federal Law.

Even in the Worst Case Scenario, these Defendants according to the Pennsylvania
Superior and Supreme Courts have violated the Plaintiff's Civil Rights and
Liberties. Plaintiff wants to take the Deposition of all three of these Defendants
because, it is apparent to the Plaintiff that these White Supremacists had a
meeting of the minds and maintain a practice and policy that was and remains in
full force and effect to strip away the Rights of a Senior Citizen and a Man of Color
violating Title 42 SS 1983.

Hypothetically, Defendant Mike Dopkin and Defendant Janet, the Rodent, are
taking the position “Nigger, you cannot come in this place anymore because, you
threatened a White Man.” Even though the White Man is not the one who made
the Complaint. This, by any stretch of the imagination, is White Supremacy. The
Defendants were running a Gestapo Agency until they ran into the wrong
“Nigger”.

Plaintiff is demanding a Trial by Jury of his peers so that this practice and policy to
hurt “Niggers” will be exposed to a caring, loving society. The Plaintiff believes
that he would have been set up even more if he had went back cn the Property of

 
 

Case 3:19-cv-00929-JFS Document1 Filed 05/30/19 Page 11 of 13

CareerLink. The Plaintiff will get other Blacks and Hispanics to prove there is Racial
Discrimination taking place at this location. This is why all three of these
Defendants must be fired immediately.

Wherefore, The Plaintiff seeks from each Defendant who was involved in

Discriminating against the Plaintiff, Defendant Mike Dopkin, Defendant Nancy

Dischinat and Defendant Janet, this Court must order these Defendants to pay the

Plaintiff $100,000 in punitive and $100,000 in actual damages. If not, all three of

these Defendants must be fired immediately and the Plaintiff’s Rights restored
immediately or a Trial by Jury is Demanded.

Respectfully Submitted,
May 1, 2019

 
Case 3:19-cv-00929-JFS Document1 Filed 05/30/19 Page 12 of 13

United States District Court
Middle District of Pennsylvania

Jimi Rose
Plaintiff

Department of Labor & Industry,

Equal Opportunity Office

Harrisburg, Pennsylvania
Mike Dopkin, Allentown Office
Nancy Dischinat, Allentown Office
Janet, the Racist Informant, Allentown Office
And Respondents’ Superior

Defendants

Clerk of Courts

U.S. District Courthouse

228 Walnut Street Room 320
Harrisburg, PA 17101

Jimi Rose

911 Barnsdale Rd
Allentown, PA 18103

Dear Clerk,

Jury Trial Demanded
Fast Track

FILED
HARRISBURG, PA

MAY 30 2019

 

DEPUTY CLERK

| recently filed the above document in this Court. | have not heard back from the Court and |
have exhibits | would like to submit which is attached hereto. Thank you so very much for your
time patience and concern.

Sincerely Yours, —~

 

 
Case 3:19-cv-00929-JFS Document1 Filed 05/30/19 Page 13 of 13

Dwi Aose
911 Barnsdale Rd.
Allentown, PA 18103

  

   

   

"asm lhl a aS: th: |

GERTIFIED MAIL

IMI

7O1e8 30590 0001 ba00 ?4éb

Peter Wel sh Clerb of Cov-t
U.S. 01s tric € Cwet

Ronald A eagan federal Sui ding
QAI Walavt Street

 

Lares bocg PA 19101-1797

 

 

 
